Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 1
                                                                           1 of
                                                                             of 8
                                                                                8




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division
                               Case Number: 20-60298-CIV-MORENO
   AMBER HACKSHAW,

                  Plaintiff,
   vs.

   FERGUSON ENTERPRISES, LLC and JAY
   LEREW,

               Defendants.
  _________________________________________/

                          ORDER GRANTING MOTION TO REMAND

         In this case, Plaintiff Amber Hackshaw alleges that her employment with

  Defendant Ferguson Enterprises, LLC was unlawfully terminated in retaliation for complaining to

  Defendant Jay Lerew, the Human Resources Business Partner, about certain working conditions

  that violated regulations of the Occupational Safety and Health Administration. The two-count

  Complaint, initially filed in state court, asserts one claim against Ferguson for violation of the

  Florida Whistleblower Act and one claim against Lerew for tortious interference with business

  relationship under Florida law. Even though Plaintiff Hackshaw and Defendant Lerew are Florida

  citizens, the Defendants removed the case to federal court on diversity jurisdiction grounds.

  Together, the Defendants argue that diversity jurisdiction exists because Lerew was “fraudulently

  joined” as a defendant and because the amount in controversy does not exceed $75,000. Hackshaw

  filed a Motion to Remand (D.E. 6), which the Defendants oppose (D.E. 9).

         THE COURT has considered the Motion to Remand, the Response in Opposition, the

  pertinent portions of the record, and being otherwise fully advised in the premises, it is

         ADJUDGED that the Motion to Remand is GRANTED.
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 2
                                                                           2 of
                                                                             of 8
                                                                                8




                                    I.      LEGAL STANDARD

         A.      FEDERAL JURISDICTION

         It is a fundamental constitutional tenet that federal courts are courts of limited jurisdiction.

  Lawson v. City of Miami Beach, 908 F. Supp. 2d 1285, 1292 (S.D. Fla. 2012). Federal courts only

  have subject-matter jurisdiction over a case when there is a question of federal law or there is

  “diversity of citizenship” between the parties. See 28 U.S.C. §§ 1331, 1332. Because jurisdiction

  is limited, there is a presumption that a federal court lacks jurisdiction until it has been

  demonstrated that jurisdiction over the case exists. United States v. Rojas, 429 F.3d 1317, 1320

  (11th Cir. 2005).

         Where, as here, the non-removing party moves to remand, it is the removing party that

  bears the burden of showing the existence of federal jurisdiction. See Pacheco de Perez v. AT & T

  Co., 139 F.3d 1368, 1373 (11th Cir. 1998) (citing Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir.

  1996)). The Court must construe removal jurisdiction “narrowly and resolve any doubts regarding

  the existence of federal jurisdiction in favor of the non-removing party.” Id.

         B.      FRAUDULENT JOINDER

         Where a plaintiff names a non-diverse defendant solely to defeat federal diversity

  jurisdiction, the Court must ignore the presence of the non-diverse defendant and deny any motion

  to remand the matter to state court. Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir.

  2011) (quoting Henderson v. Wash. Nat. Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006)). In such

  a case, the plaintiff is said to have “fraudulently joined” the non-diverse defendant. Id.

         To establish fraudulent joinder, the removing party must meet the “heavy” burden of

  proving by clear and convincing evidence that either: (1) there is no possibility the plaintiff can

  establish a cause of action against the non-diverse defendant; or (2) the plaintiff has fraudulently

                                                  -2-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 3
                                                                           3 of
                                                                             of 8
                                                                                8




  pled jurisdictional facts to bring the non-diverse defendant into state court. Id. (quoting Crowe v.

  Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)). Here, only the first basis is in dispute.

         Resolving a fraudulent joinder claim is akin to ruling on a motion for summary judgment:

  the Court must resolve all questions of fact in favor of the plaintiff. Legg v. Wyeth, 428 F.3d 1317,

  1322–23 (11th Cir. 2005) (quoting Crowe, 113 F.3d at 1538; Cabalceta v. Standard Fruit Co., 883

  F.2d 1553, 1561 (11th Cir. 1989)). Before a fact can be resolved in the plaintiff’s favor, though,

  a question of fact must be raised. Id. at 1323. To determine whether a non-diverse party was

  fraudulently joined, the Court looks to the pleadings at the time of removal, and any supplemental

  affidavits and deposition transcripts submitted by the parties. Id. at 1322 (quoting Pacheco de

  Perez, 139 F.3d at 1380). The Court does not, however, weigh the merits of the plaintiff’s claim

  “beyond determining whether it is an arguable one under state law.” Pacheco de Perez, 139 F.3d

  at 1380–81 (quoting Crowe, 113 F.3d at 1538).

         In short, if there is “even a possibility” that the state court would find a cause of action

  stated against any of the non-diverse defendants, the Court must find that the joinder was proper,

  and then remand the case to state court. See Stillwell, 663 F.3d at 1333 (describing standard as

  “a lax one”) (quoting Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983)).

                                        II. DISCUSSION

         Hackshaw argues the Court lacks diversity jurisdiction because there is not complete

  diversity and because the amount in controversy is not more than $75,000. The Defendants counter

  that there is complete diversity because Lerew, who like Hackshaw is a Florida citizen, was

  fraudulently joined and thus his citizenship should be ignored when deciding whether there is

  diversity jurisdiction. The Defendants also argue the amount in controversy exceeds $75,000.




                                                  -3-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 4
                                                                           4 of
                                                                             of 8
                                                                                8




         A.      FRAUDULENT JOINDER

         Against Lerew, the Complaint asserts a single claim for tortious interference with business

  relationship under Florida law. (See D.E. 1-2 at 12–13.) The Defendants argue that, under the

  doctrine of fraudulent joinder, Lerew’s citizenship should be disregarded for purposes of

  determining diversity jurisdiction because Hackshaw cannot state a claim for tortious interference

  against Lerew. (See D.E. 9 at 4–6.)

         To state a claim for tortious interference under Florida law, Hackshaw must allege: (1) the

  existence of a business relationship between Hackshaw and Ferguson, under which Hackshaw had

  rights; (2) Lerew’s knowledge of the relationship; (3) an intentional and unjustified interference

  with the relationship; (4) by a third-party; and (5) damage to Hackshaw caused by the interference.

  See Alexis v. Ventura, 66 So. 3d 986, 987 (Fla. 3d DCA 2011) (citing Sloan v. Sax, 505 So. 2d 526

  (Fla. 3d DCA 1987)). Generally, a tortious interference claim will not lie against a supervisor that

  terminates a plaintiff’s employment because the supervisor is considered a party to the

  employment relationship. Id. at 988 (quoting Rudnick v. Sears, Roebuck & Co., 358 F. Supp. 2d

  1201, 1206 (S.D. Fla. 2005)). But an exception does exist: “privileged interference enjoyed by a

  party that is integral to the business relationship” becomes “divested when the defendant ‘acts

  solely with ulterior purposes and the advice is not in the principal’s best interest.’” Id. (quoting

  O.E. Smith’s Sons, Inc., v. George, 545 So. 2d 299 (Fla. 1st DCA 1989)). An allegation that the

  defendant “was not acting on the employer’s behalf or was acting to its detriment satisfies the

  ‘third party’ requirement.” Id.

         The dispute here centers on the third and fourth elements1: whether Lerew intentionally



         1
         The remaining elements are alleged in the Complaint and not otherwise challenged by the
  Defendants. (See D.E. at 1-2 at 12, ¶¶ 14–15 (alleging Hackshaw had a business agreement with
                                                -4-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 5
                                                                           5 of
                                                                             of 8
                                                                                8




  and unjustifiably interfered with the business relationship between Hackshaw and Ferguson; and

  whether Lerew falls under the general exception applied to supervisors. The Defendants argue the

  tortious interference claim fails because Lerew did not terminate Hackshaw, did not recommend

  Hackshaw’s termination, and did not know of Hackshaw’s termination until after it occurred; and

  because Hackshaw’s termination was not based on Lerew’s ulterior motives, nor were Lerew’s

  actions against the interests of Ferguson. (See D.E. 9 at 4–5.) Hackshaw insists, however, that

  she was terminated because Lerew did not like that she was calling his job performance into

  question and that Lerew, being directly responsible for her termination, acted with ulterior motive

  and against Ferguson’s interests. As discussed above, to determine whether Hackshaw has

  “even a possibility” of stating a claim against Lerew, the Court must look to the pleadings filed at

  the time of removal as well as the supplemental affidavits filed by the parties. Stillwell, 663 F.3d

  at 1333; Legg, 428 F.3d at 1322.

         Here, after reviewing the pleadings and supplemental affidavits, the Court finds that

  Hackshaw has the “possibility” of stating a claim against Lerew for tortious inference.

  The Complaint alleges that during her employment with Ferguson, Hackshaw objected to certain

  conduct by Ferguson that Hackshaw believed was in violation of regulations implemented by the

  Occupational Safety and Health Administration that ensure workplace safety and prevent

  workplace bullying. (See D.E. at 1-2 at 11–12, ¶ 11.) In her sworn affidavit, Hackshaw asserts

  that she complained multiple times to Lerew about workplace safety issues including mold, the

  failure to address workplace bullying, the refusal to allow her time to take bathroom breaks, and

  the failure to properly deal with an active shooter situation. (See D.E. 7 at ¶ 3.) Hackshaw further




  Ferguson, which Lerew knew about); id. at ¶ 17 (alleging Hackshaw suffered damages as a result
  of Lerew’s actions).
                                               -5-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 6
                                                                           6 of
                                                                             of 8
                                                                                8




  asserts that Lerew “ignored” her because he “did not want to look bad as the Human Resources

  manager.” Id.

         Hackshaw also alleges in the Complaint that Ferguson terminated her employment in

  retaliation for complaining about workplace safety issues (D.E. at 1-2 at 12, ¶ 12), which she

  believes was because “Lerew did not like that [she] was calling his job performance into question,”

  (D.E. 7 at ¶ 3).    Hackshaw further alleges in the Complaint that Lerew intentionally and

  unjustifiably interfered with the agreement between Hackshaw and Ferguson, and that Lerew’s

  actions had “ulterior motives” that were “detrimental to the interests of Ferguson.” (D.E. at 1-2 at

  12, ¶ 16.) And in her sworn affidavit, Hackshaw asserts that the issues she raised applied only to

  Lerew’s “personal interests” and the fact that he ignored her complaints was “not in the best

  interest” of Ferguson. (D.E. 7 at ¶ 3.) Finally, Hackshaw asserts that “Lerew was directly

  responsible for [her] termination of employment.” Id.

         The    Defendants     offer   multiple   sworn    affidavits   in   support   of   removal.

  First, Robin Bechtold, the Regional Credit Manager for Ferguson, asserts that Hackshaw was

  terminated “due to her poor work performance” and that she “made the decision to terminate

  Ms. Hackshaw with input from Zach Zimmerman.” (See D.E. 1-5 at ¶¶ 2–4.) Second, Lerew

  asserts that he “did not terminate” Hackshaw, “did not recommend” Hackshaw for termination,

  and “did not know of” Hackshaw’s termination “until after it occurred”; in short, he asserts that he

  “played no role” in Hackshaw’s termination. (See D.E. 1-4 at ¶ 3.) Lerew also asserts that

  Hackshaw “never made ‘OSHA related complaints’” to him; nor did Hackshaw ever complain to

  him “about bullying, mold, or the company’s response to an active shooter.” See id. at ¶ 4.

         The Court finds that multiple questions of fact emerge from the pleadings and affidavits.

  Some questions of fact include: whether Hackshaw made OSHA complaints to Lerew; whether

                                                  -6-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 7
                                                                           7 of
                                                                             of 8
                                                                                8




  Lerew acted with ulterior motives; whether Lerew acted against Ferguson’s interests; and whether

  Lerew was involved in the decision to terminate Hackshaw. Hackshaw’s sworn affidavit answers

  these questions in the affirmative (see D.E. 7 at ¶ 3); together, Lerew’s and Bechtold’s sworn

  affidavits answer these questions in the negative (see D.E. 1-4 at ¶¶ 3–4; D.E. 1-5 at ¶¶ 2–4).

         These questions of fact do not get resolved at the dismissal stage, must less on a motion to

  remand. And although the Court does not weigh-in on the merits of Hackshaw’s allegations, it is

  entirely possible that Hackshaw “may not ultimately prevail.” Pacheco de Perez, 139 F.3d at

  1380–81 (citing Crowe, 113 F.3d at 1538 (11th Cir. 1997)). Regardless, though, this does not

  mean Hackshaw has “not stated a cause of action for purposes of fraudulent joinder analysis.” Id.

         In short, the Court finds that—after resolving the fact questions in Hackshaw’s favor, as the

  Court must, see Legg, 428 F.3d at 1322–23—Hackshaw has the “possibility” of stating a claim for

  tortious inferences against Lerew, see Stillwell, 663 F.3d at 1333. This finding aligns with others

  in this District2 and is consistent with the requirement of construing removal jurisdiction “narrowly

  and resolv[ing] any doubts regarding . . . federal jurisdiction in favor of the non-removing party.”

  Pacheco de Perez, 139 F.3d at 1373 (citing Diaz, 85 F.3d at 1505). Therefore, the Court must

  consider Lerew’s citizenship in determining whether there is diversity jurisdiction.




         2
           See Hartsing v. BB&T Corp., Case No. 19-60098, 2019 WL 1515204, at *2 (S.D. Fla.
  Apr. 8, 2019) (granting motion to remand and rejecting fraudulent joinder argument where plaintiff
  asserted tortious inference claim against the supervisor that terminated the employment and
  alleged that the supervisor acted “with ulterior motives and detrimental to the interests of her
  employer”); see also Rodriguez-Lugo v. Simplexgrinnel, LP, Case No 9:16-cv-81194-DMM,
  Order Granting Motion to Remand, D.E. 27 at 4–8 (S.D. Fla. Oct. 13, 2016); Torres v. Humana
  Marketpoint, Inc., Case No. 0:16-cv-61219-WPD, Order Granting Motion to Remand, D.E. 17 at
  4–7 (S.D. Fla. Aug. 8, 2016).
                                                -7-
Case
Case 1:20-cv-24583-BB
     0:20-cv-60298-FAMDocument
                       Document28-4 Entered on
                                10 Entered  on FLSD
                                               FLSD Docket
                                                    Docket 03/30/2020
                                                           12/23/2020 Page
                                                                      Page 8
                                                                           8 of
                                                                             of 8
                                                                                8




         B.      DIVERSITY JURISDICTION

         The Defendants removed the case to federal court only on “diversity of citizenship”

  grounds. (D.E. 1 at ¶ 5.) The Court has diversity jurisdiction where there is complete diversity of

  citizenship among the parties and the amount-in-controversy exceeds $75,000. See § 1332(a).

         Here, the Court finds that the Defendants fail to meet their burden of showing the existence

  of federal jurisdiction. First, the Court cannot exercise diversity jurisdiction because there is not

  complete diversity: Plaintiff Hackshaw and Defendant Lerew are both citizens of Florida.

  (See D.E. 1 at ¶¶ 6, 8.)     And second, this lawsuit does not otherwise invoke the Court’s

  “federal question” jurisdiction under Section 1331. (See generally D.E. 1; D.E. 1-2 at 10–13).

  Therefore, the Court lacks jurisdiction to hear this case.3

                                            CONCLUSION
         For all these reasons, it is

         ADJUDGED that the Motion to Remand (D.E. 6) is GRANTED. Accordingly, this case

  is REMANDED to the Circuit Court for the Seventeenth Judicial Circuit in and for Broward

  County, Florida. The Clerk of the Court is directed to take all necessary steps to expeditiously

  remand the case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 30th of March 2020.



                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE
  Copies furnished to:

  Clerk of the Court for the Seventeenth Judicial Circuit in and for Broward County, Florida
  Counsel of Record

         3
           Because the Court finds there is not complete diversity, the Court need not reach
  Hackshaw’s other argument that the case should be remanded because the amount-in-controversy
  does not exceed $75,000.
                                              -8-
